Exhibit 10.8

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (“Amendment”), dated as of September 7,
2006 (the “Amendment Date”), is among Nutraceutical International Corporation,
Nutraceutical Corporation, the lending institutions party to the Credit
Agreement referred to below, and Coöperatieve Centrale Raiffeisen-Boerenleenbank
B.A., “Rabobank International”, New York Branch, as administrative agent for the
Banks.

 

RECITALS:

 

A.                                   Nutraceutical International Corporation,
Nutraceutical Corporation, the lending institutions party thereto, and the
Administrative Agent have entered into that certain Credit Agreement, dated as
of January 28, 2002 (the “Credit Agreement”).

 

B.                                     Holdings and the Borrower have requested
that the Banks amend the Credit Agreement in certain respects as specifically
provided hereinbelow.

 

C.                                     Subject to satisfaction or waiver of the
conditions set forth herein, the Required Banks are willing to amend the Credit
Agreement as specifically provided hereinbelow.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

 


ARTICLE 1


 

Definitions

 


SECTION 1.1                                      DEFINITIONS. UNLESS OTHERWISE
DEFINED IN THIS AMENDMENT, CAPITALIZED TERMS USED IN THIS AMENDMENT SHALL HAVE
THE SAME MEANINGS IN THIS AMENDMENT AS IN THE CREDIT AGREEMENT, AS AMENDED
HEREBY.


 


ARTICLE 2


 

Amendments to Credit Agreement

 


SECTION 2.1                                      AMENDMENT TO SECTION 3.02 OF
THE CREDIT AGREEMENT. EFFECTIVE AS OF THE AMENDMENT DATE, SECTION 3.02 OF THE
CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS
FOLLOWS:


 

3.02                           Termination, Reduction, or Increase of the
Revolving Loan Commitments. (a)  Upon at least three Business Days prior written
notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent at its Notice Office (which notice shall be irrevocable and
shall be promptly transmitted to each of the Banks by the Administrative Agent),
the Borrower shall have the right, without premium or penalty, to terminate or
partially reduce the

 

1

--------------------------------------------------------------------------------


 

Total Unutilized Revolving Loan Commitment; provided that (x) any such
termination or partial reduction shall apply to proportionately and permanently
reduce the Revolving Loan Commitment of each Bank and (y) any partial reduction
pursuant to this Section 3.02(a) shall be in the amount of at least $1,000,000.

 

(b)                                 In the event of certain refusals by a Bank
to consent to certain proposed changes, waivers, discharges or terminations with
respect to this Agreement which have been approved by the Required Banks as
provided in Section 12.12(b), the Borrower shall have the right, upon five
Business Days prior written notice to the Administrative Agent at its Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Banks), to terminate the entire Revolving Loan Commitment of such Bank, so
long as all Revolving Loans, together with accrued and unpaid interest, Fees and
all other amounts, due and owing to such Bank are repaid concurrently with the
effectiveness of such termination pursuant to Section 4.01(b) and the Borrower
shall pay to the Administrative Agent at such time an amount in cash and/or Cash
Equivalents equal to such Bank’s Percentage of the outstanding Letters of Credit
(which cash and/or Cash Equivalents shall be held by the Administrative Agent as
security for the obligations of the Borrower hereunder in respect of the
outstanding Letters of Credit pursuant to a cash collateral agreement to be
entered into in form and substance reasonably satisfactory to the Administrative
Agent, which shall permit certain investments in Cash Equivalents reasonably
satisfactory to the Administrative Agent until the proceeds are applied to the
secured obligations) (at which time Annex I shall be deemed modified to reflect
such changed amounts), and at such time, such Bank shall no longer constitute a
“Bank” for purposes of this Agreement, except with respect to indemnifications
under this Agreement (including, without limitation, Sections 1.10, 1.11, 2.05,
4.04, 12.01 and 12.06), which shall survive as to such repaid Bank.

 

(c)                                  (i) Upon notice to the Administrative Agent
(who shall promptly notify the Banks), the Borrower may, from time to time,
request an increase in the Total Revolving Loan Commitment up to an aggregate of
$90,000,000; provided that any such increase in the Total Revolving Loan
Commitment shall be in increments of $10,000,000. At the time of sending the
notice referred to in the first sentence of this clause (i), the Borrower (in
consultation with the Administrative Agent) may request that each Bank determine
if it agrees to increase its Revolving Loan Commitment and specify the time
period within which each Bank is requested to respond to such request. Each Bank
shall respond within such time period to the Administrative Agent and shall
indicate if such Bank agrees to increase its Revolving Loan Commitment and, if
so, whether by an amount equal to or less than its Percentage of such requested
increase. Any Bank not responding within such time period shall be deemed to
have declined to increase its Revolving Loan Commitment. The Administrative
Agent shall notify the Borrower and each Bank of the Banks’ responses to each
request made hereunder. To achieve the full amount of a requested increase, the
Borrower may

 

2

--------------------------------------------------------------------------------


 

also (A) request that one or more Banks, in their sole and absolute discretion,
nonratably increase their Revolving Loan Commitment(s), and/or (B) invite
additional Persons to become Banks under the terms of this Agreement.

 

(ii)                                  If any Revolving Loan Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date of such increase (the “Increase
Effective Date”). The Administrative Agent (in consultation with the Borrower)
shall promptly confirm in writing to the Banks the final allocation of such
increase and the Increase Effective Date. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent (A) a
certificate of a responsible officer of the Borrower, dated as of the Increase
Effective Date certifying and attaching the resolutions adopted by the Borrower
approving or consenting to such increase, certifying that immediately before and
immediately after giving effect to such increase the representations and
warranties contained in this Agreement and the other Credit Documents are true
and correct in all material respects on and as of the Increase Effective Date
(except to the extent that such representations and warranties were expressly
made only in reference to a specific date) and certifying that immediately
before and immediately after giving effect to such increase no Default or Event
of Default exists, (B) an opinion of counsel to Holdings and the Borrower, in
form and substance reasonably acceptable to the Administrative Agent, with
respect to the increase of the Total Revolving Loan Commitment, and (C) such
other agreements, documents, or instruments as may be reasonably required by the
Administrative Agent in connection therewith. The Borrower shall pay any
commitment fees and other reasonable out-of-pocket expenses incurred in
connection with any such increase and shall prepay any Eurodollar Loans
outstanding on the Increase Effective Date (and pay any costs incurred in
connection with such prepayment pursuant to Section 1.11) to the extent
necessary to keep outstanding Eurodollar Loans ratable with any revised
Percentage arising from any nonratable increase in the Revolving Loan
Commitments under this Section.

 

(iii)                               This Section shall supersede any provisions
in Section 12.12 to the contrary.

 

(d)                                 The Total Revolving Loan Commitment (and the
Revolving Loan Commitment of each Bank) shall terminate on the Maturity Date.

 


SECTION 2.2                                      AMENDMENT TO SECTION 3.03 OF
THE CREDIT AGREEMENT. EFFECTIVE AS OF THE AMENDMENT DATE, SECTION 3.03 OF THE
CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS
FOLLOWS:


 

3.03                           Reserved.

 


SECTION 2.3                                      AMENDMENT TO SECTION 7.11 OF
THE CREDIT AGREEMENT. EFFECTIVE AS OF THE AMENDMENT DATE, CLAUSE (A) OF
SECTION 7.11 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED TO READ IN
ITS ENTIRETY AS FOLLOWS:

 

3

--------------------------------------------------------------------------------


 

(a)                                  Holdings will, and will cause each of its
Subsidiaries (except as otherwise provided in (i) Section 7.13 with respect to
Foreign Subsidiaries and (ii) clause (iii) of Section 8.13 with respect to
Controlled Subsidiaries) to, grant to the Collateral Agent security interests in
such assets and properties of Holdings and its Subsidiaries as are not covered
by the Security Documents (other than those expressly excluded from the security
created by the respective Security Documents and any Real Property and
Intellectual Property in which Liens in favor of the Administrative Agent have
not been perfected prior to June 30, 2006), and as may be requested from time to
time by the Administrative Agent or the Required Banks (collectively, the
“Additional Security Documents”). All such security interests shall be granted
pursuant to documentation reasonably satisfactory in form and substance to the
Administrative Agent and shall constitute valid and enforceable perfected
security interests superior to and prior to the rights of all third Persons and
subject to no other Liens except for Permitted Liens. The Additional Security
Documents or instruments related thereto shall have been duly recorded or filed
in such manner and in such places as are required by law to establish, perfect,
preserve and protect the Liens in favor of the Collateral Agent required to be
granted pursuant to the Additional Security Documents and all taxes, fees and
other charges payable in connection therewith shall have been paid in full. The
Banks hereby agree that at any time after June 30, 2006, upon written request
from the Borrower and notwithstanding any other provision of this Agreement, any
Security Document, or any other agreement, document, or instrument executed or
delivered in connection herewith or therewith, the Administrative Agent
may release any Liens on any Real Property or Intellectual Property which is
Collateral under this Agreement, any Security Document, or any other agreement,
document, or instrument executed or delivered in connection herewith or
therewith; provided that no such release will be granted at any time during the
existence of an Event of Default or if an Event of Default would exist after
giving effect to any such release.

 


SECTION 2.4                                      AMENDMENT TO SECTION 7.13 OF
THE CREDIT AGREEMENT. EFFECTIVE AS OF THE AMENDMENT DATE, SECTION 7.13 OF THE
CREDIT AGREEMENT IS HEREBY AMENDED BY ADDING AT THE END THEREOF IMMEDIATELY
FOLLOWING THE PHRASE “THE REQUIRED BANKS” A PROVISO WHICH SHALL READ “; PROVIDED
THAT THE PROVISIONS OF THIS SECTION 7.13 SHALL NOT APPLY IF THE COMBINED ASSETS
OF THE FOREIGN SUBSIDIARIES ARE LESS THAN 10.0% OF THE TOTAL CONSOLIDATED ASSETS
OF HOLDINGS AND ITS SUBSIDIARIES AS DETERMINED IN ACCORDANCE WITH GAAP; PROVIDED
FURTHER THAT THE AGENT MAY, IN ITS REASONABLE DISCRETION ELECT NOT TO PERFECT IN
ANY ASSETS OF ANY FOREIGN SUBSIDIARY IF THE AGENT DETERMINES THAT IT IS NOT
FEASIBLE OR ECONOMICAL TO ATTAIN ANY SUCH PERFECTION ACCORDING TO THE LAWS OF
THE APPLICABLE FOREIGN JURISDICTION.”


 


SECTION 2.5                                      AMENDMENT TO SECTION 8.01 OF
THE CREDIT AGREEMENT. EFFECTIVE AS OF THE AMENDMENT DATE, CLAUSE (B) OF
SECTION 8.01 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED TO READ IN
ITS ENTIRETY AS FOLLOWS:

 

4

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding the foregoing, Holdings will
engage in no business other than (i) its ownership of the capital stock of the
Borrower, those obligations of officers and employees of Holdings and its
Subsidiaries to the extent permitted by Section 8.05(e) and Borrower
Subordinated Notes, (ii) having those liabilities which it is responsible for
under this Agreement, the other Documents to which it is a party, the
Registration Agreement, and the DDO Lease, (iii) the issuance of Permitted
Subordinated Indebtedness, Permitted Holdings PIK Securities, shares of Holdings
Common Stock and options and warrants to purchase Holdings Common Stock in each
case to the extent permitted hereunder and not giving rise to a Change of
Control Event and (iv) activities associated with expenses paid with dividends
made by the Borrower pursuant to Sections 8.06(iii) and (iv). Notwithstanding
the foregoing, Holdings may engage in those activities that are expressly
permitted by the terms of this Agreement and those activities that are
incidental to (A) the maintenance of its corporate existence in compliance with
applicable law, (B) legal, tax and accounting matters in connection with any of
the foregoing activities and (C) the entering into, and performing its
obligations under, this Agreement, the other Documents to which it is a party,
the Registration Agreement, and the DDO Lease.

 


SECTION 2.6                                      AMENDMENT TO SECTION 8.02 OF
THE CREDIT AGREEMENT. EFFECTIVE AS OF THE AMENDMENT DATE, CLAUSE (B),
CLAUSE (E), CLAUSE (N), CLAUSE (O), AND CLAUSE (U) OF SECTION 8.02 OF THE CREDIT
AGREEMENT ARE HEREBY AMENDED AND RESTATED TO READ IN THEIR RESPECTIVE ENTIRETIES
AS FOLLOWS:


 

(b)                                 Capital Expenditures by the Borrower and its
Subsidiaries;

 

(e)                                  the Borrower and its Subsidiaries may sell
or exchange equipment in the ordinary course of business;

 

(n)                                 so long as no Default or Event of Default
exists or would result therefrom, each of the Borrower and its Subsidiaries
may sell assets, other than accounts (as defined in the UCC), at the fair market
value (as determined in good faith by the Board of Directors or senior
management of the Borrower);

 

(o)                                 so long as no Default or Event of Default
then exists or would result therefrom, the Borrower and its Subsidiaries
may acquire (y) assets or capital stock of any Person as permitted by
Section 8.05 or (z) all or substantially all of the assets or capital stock of
any Person (any such acquisition permitted by this clause (z), a “Permitted
Acquisition”), provided, that (i) such Person (or the assets so acquired) was,
immediately prior to such acquisition, engaged (or used) primarily in the
businesses permitted pursuant to Section 8.01(a), (ii) if such acquisition is
structured as a stock acquisition, the provisions of Section 8.13 have been
complied with in respect of such Person if (A) the Person so acquired becomes a
Wholly-Owned Subsidiary of the Borrower or a Controlled Subsidiary of the
Borrower or (B) such Person is merged with and into the Borrower or a

 

5

--------------------------------------------------------------------------------


 

Wholly-Owned Subsidiary or a Controlled Subsidiary of the Borrower (with the
Borrower, such Wholly-Owned Subsidiary or such Controlled Subsidiary being the
surviving corporation of such merger), (iii) any Liens or Indebtedness assumed
or issued in connection with such acquisition are otherwise permitted under
Section 8.03 or 8.04, as the case may be, (iv) the only consideration paid in
connection with such Permitted Acquisition consists of cash (including cash
constituting the proceeds of Revolving Loans hereunder), Holdings Common Stock
(valued based on the then current trading price for such Holdings Common Stock),
Permitted Subordinated Indebtedness, Permitted Holdings PIK Securities (valued
at the aggregate liquidation preference thereof in the case of preferred stock
and the aggregate face amount thereof in the case of indebtedness) and/or
additional Indebtedness assumed or incurred pursuant to Section 8.04(j) or
8.04(s), (v) the aggregate amount of cash consideration paid and Indebtedness
assumed or incurred pursuant to Section 8.04(j) and/or 8.04(s) (including any
such consideration paid in respect of Investments previously made in such entity
pursuant to Section 8.05) in connection with any such Permitted Acquisition (or
series of related Permitted Acquisitions) occurring after June 30, 2006 shall
not exceed $30,000,000 plus the then applicable Equity Proceeds Amount, (vi) in
the case of any such Permitted Acquisition (or series of related Permitted
Acquisitions) occurring after June 30, 2006 involving an aggregate amount of
cash consideration paid and Indebtedness assumed or incurred pursuant to
Sections 8.04(j), 8.04(q) or 8.04(s) in excess of $30,000,000 (plus, as of any
date, the then applicable Equity Proceeds Amount as of such date), prior written
consent of the Required Banks to the consummation thereof shall have been
obtained and (vii) in the case of any Permitted Acquisition involving an
expenditure (with the consideration valued as set forth in clause (iv) above) in
excess of $5,000,000, the Borrower shall, on or prior to the date of closing of
such Permitted Acquisition, provide to the Administrative Agent a certificate,
which shall certify calculations showing, in reasonable detail, that on a pro
forma basis, immediately after giving effect to such Permitted Acquisition, the
Borrower would have been in compliance with Sections 8.09 and 8.10 of this
Agreement for the most recently ended Test Period;

 

(u)                                 the Borrower and its Subsidiaries may effect
any sale of Real Property at any time no Event of Default exists or would exist
after giving effect to such sale;

 


SECTION 2.7                                      AMENDMENT TO SECTION 8.03 OF
THE CREDIT AGREEMENT. EFFECTIVE AS OF THE AMENDMENT DATE, CLAUSE (O) OF
SECTION 8.03 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED TO READ IN
ITS ENTIRETY AS FOLLOWS:


 

(o)                                 Liens on Real Property and Intellectual
Property of the Borrower, Holdings, and their Subsidiaries, and any proceeds
from the sale thereof and products thereof, which secure Indebtedness permitted
pursuant to this Agreement, including, without limitation, any Liens securing
Indebtedness permitted pursuant to Sections 8.04(p) or 8.04(r), so long as any
such Lien

 

6

--------------------------------------------------------------------------------


 

attaches only to Real Property that is/was the subject of a Designated Real
Property Sale (and is currently the subject of a lease or synthetic lease
arrangement permitted by Section 8.04(p)) or a Real Property financing
arrangement permitted by Section 8.04(r);

 


SECTION 2.8                                      AMENDMENT TO SECTION 8.04 OF
THE CREDIT AGREEMENT. EFFECTIVE AS OF THE AMENDMENT DATE, SECTION 8.04 OF THE
CREDIT AGREEMENT IS HEREBY AMENDED AS FOLLOWS:


 


(A)                                  CLAUSE (D) IS HEREBY AMENDED BY DELETING
THE PHRASE “(X) ALL SUCH CAPITALIZED LEASE OBLIGATIONS ARE PERMITTED UNDER
SECTION 8.08 AND (Y)” THEREFROM;


 


(B)                                 CLAUSE (J) IS HEREBY AMENDED AND RESTATED TO
READ IN ITS ENTIRETY AS FOLLOWS:


 

(j)             Indebtedness of (i) a Subsidiary acquired pursuant to a
Permitted Acquisition (or Indebtedness assumed at the time of a Permitted
Acquisition of an asset securing such Indebtedness), provided that (A) such
Indebtedness was not incurred in connection with or in anticipation of such
Permitted Acquisition and (B) such Indebtedness does not constitute debt for
borrowed money (other than debt for borrowed money incurred in connection with
industrial revenue or industrial development bond financings), it being
understood and agreed that Capitalized Lease Obligations and purchase money
Indebtedness shall not constitute debt for borrowed money for purposes of this
clause (B), and (ii) Indebtedness of the Borrower or a Subsidiary acquired
pursuant to a Permitted Acquisition (or Indebtedness assumed at the time of a
Permitted Acquisition of an asset securing such Indebtedness) which when added
to all Indebtedness incurred pursuant to clause (i) preceding does not exceed
30% of the total value of the assets of the Subsidiary so acquired, or of the
asset so acquired, as the case may be;

 


(C)                                  CLAUSE (M) IS HEREBY AMENDED BY AMENDING
THE REFERENCE THEREIN TO “$15,000,000” TO READ “$25,000,000”;


 


(D)                                 CLAUSE (O) IS HEREBY AMENDED BY AMENDING THE
REFERENCE THEREIN TO “$200,000” TO READ “$500,000”;


 


(E)                                  CLAUSE (Q) IS HEREBY AMENDED BY AMENDING
THE REFERENCE THEREIN TO “$10,000,000” TO READ “$15,000,000”;


 


(F)                                    CLAUSE (R) IS HEREBY AMENDED AND RESTATED
TO READ IN ITS ENTIRETY AS FOLLOWS:


 


(R)                                    INDEBTEDNESS OF THE BORROWER AND ITS
SUBSIDIARIES INCURRED IN RESPECT OF FINANCING ARRANGEMENTS RELATING TO REAL
PROPERTY OF THE BORROWER OR ITS SUBSIDIARIES, PROVIDED THAT SUCH

 

7

--------------------------------------------------------------------------------


 


INDEBTEDNESS IS NOT GUARANTEED OR OTHERWISE RECOURSE TO ANY OTHER PERSON OTHER
THAN THE PRIMARY OBLIGOR THEREUNDER IN RESPECT THEREOF AND IS NOT SECURED BY ANY
ASSET OTHER THAN THE RESPECTIVE REAL PROPERTY WHICH IS THE SUBJECT OF SUCH
FINANCING ARRANGEMENT; AND


 

and

 


(G)                                 CLAUSE (S) IS HEREBY AMENDED BY AMENDING THE
REFERENCE THEREIN TO “$7,000,000” TO READ “10,000,000”.


 


SECTION 2.9                                      AMENDMENT TO SECTION 8.05 OF
THE CREDIT AGREEMENT. EFFECTIVE AS OF THE AMENDMENT DATE, CLAUSE (G), CLAUSE
(U), AND CLAUSE (W) OF SECTION 8.05 OF THE CREDIT AGREEMENT ARE HEREBY AMENDED
AND RESTATED TO READ IN THEIR RESPECTIVE ENTIRETIES AS FOLLOWS:


 

(g)                                 the Borrower may make intercompany loans and
advances to any of its Subsidiaries and any Subsidiary of the Borrower may make
intercompany loans and advances to the Borrower or any other Subsidiary of the
Borrower (collectively, “Intercompany Loans”), provided, that (w) at no time
shall the aggregate outstanding principal amount of Intercompany Loans made
pursuant to this clause (g) by the Borrower and its Domestic Subsidiaries to
Foreign Subsidiaries, when added to the sum of (i) the aggregate fair market
value of all assets transferred to Wholly-Owned Foreign Subsidiaries pursuant to
Section 8.02(l) and (ii) the amount of contributions, capitalizations and
forgiveness theretofore made pursuant to Section 8.05(l), exceed $10,000,000
(determined without regard to any write-downs or write-offs of such loans and
advances), (x) each Intercompany Loan, regardless of amount, made by a Foreign
Subsidiary to the Borrower or a Domestic Subsidiary shall be subordinated to the
Obligations on the terms set forth in the subordination provisions set forth on
Exhibit L, (y) each Intercompany Loan in the original principal amount of
$500,000 or more shall be evidenced by an Intercompany Note; provided that the
aggregate amount of all Intercompany Loans which are not evidenced by an
Intercompany Note shall not at any time exceed $1,000,000 and (z) each such
Intercompany Note (other than Intercompany Notes evidencing loans made by
Foreign Subsidiaries) shall be pledged to the Collateral Agent pursuant to the
Pledge Agreement;

 

(u)                                 the Borrower and its Subsidiaries may make
additional investments in the Permitted Joint Ventures (as additional capital
contributions or in exchange for securities issued by such Permitted Joint
Ventures), so long as the aggregate additional investments in Permitted Joint
Ventures made after June 30, 2006 do not exceed $7,500,000;

 

(w)                               in addition to investments permitted above in
this Section 8.05, so long as no Default or Event of Default then exists or
would result therefrom, the Borrower and its Subsidiaries may make additional
loans, advances and investments to or in a Person so long as the amount of any
such loan, advance or investment (at the time of the making thereof) does not
exceed an amount equal to

 

8

--------------------------------------------------------------------------------


 

$7,500,000 less the aggregate amount previously used to make loans, advances and
investments pursuant to this clause (w) to the extent the same are then still
outstanding (determined without regard to any write-downs or write-offs thereof
and net of cash repayments of principal in the case of loans and cash equity
returns (whether as a dividend or redemption) in the case of equity
investments); provided that, any investment made pursuant to this
Section 8.05(w) constituting Margin Stock shall be made in an entity engaged in
a business permitted pursuant to Section 8.01(a).

 


SECTION 2.10                                AMENDMENT TO SECTION 8.06 OF THE
CREDIT AGREEMENT. EFFECTIVE AS OF THE AMENDMENT DATE, CLAUSE (III) OF
SECTION 8.06 OF THE CREDIT AGREEMENT IS HEREBY REVISED TO CHANGE THE REFERENCE
TO “$5,000,000” IN CLAUSE (B) THEREOF TO READ “$10,000,000” AND  CLAUSE (VII) OF
SECTION 8.06 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED TO READ IN
ITS ENTIRETY AS FOLLOWS:


 

(vii)                           (a) Holdings may pay cash Dividends, in addition
to those permitted above in this Section 8.06, in an aggregate amount not to
exceed the sum of (y) $15,000,000, plus (z) the then applicable Cumulative
Consolidated Net Income Amount, so long as in each such case no Default or Event
of Default then exists or would result therefrom, and (b) so long as no Default
or Event of Default then exists or would result therefrom, the Borrower may pay
cash Dividends to Holdings so long as the cash proceeds thereof are promptly
used by Holdings for the purpose described in clause (vii)(a) of this
Section 8.06, provided that in no event may more than half of the Cumulative
Consolidated Net Income Amount be used to pay cash Dividends to shareholders of
Holdings other than in the form of Holdings Common Stock repurchases and cash
payments owing in respect of Shareholder Subordinated Notes issued pursuant to
Section 8.06(iii)(a).

 


SECTION 2.11                                AMENDMENT TO SECTION 8.07 OF THE
CREDIT AGREEMENT. EFFECTIVE AS OF THE AMENDMENT DATE, SECTION 8.07 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

8.07                           Transactions with Affiliates. Holdings will not,
and will not permit any of its Subsidiaries to, enter into any transaction or
series of transactions with any Affiliate other than in the ordinary course of
business and on terms and conditions substantially as favorable to Holdings or
such Subsidiary as would be obtainable by Holdings or such Subsidiary at the
time in a comparable arm’s-length transaction with a Person other than an
Affiliate (as determined in good faith by the senior management or Board of
Directors of Holdings); provided, that the following shall in any event be
permitted: (i) the Transaction; (ii) transactions permitted pursuant to Sections
8.02(j), 8.02(l), 8.02(p) and 8.05(e); (iii) compensation of officers and
employees in the ordinary course of business and payment of customary fees to
non-officer directors of Holdings and its Subsidiaries; (iv) transactions
pursuant to the Registration Agreement; (v) transactions between and among
Holdings, the Borrower, and any

 

9

--------------------------------------------------------------------------------


 

of their respective Subsidiaries who are Guarantors; and (vi) transactions
between and among Subsidiaries of Holdings and the Borrower who are not
Guarantors.

 


SECTION 2.12                                AMENDMENT TO SECTION 8.08 OF THE
CREDIT AGREEMENT. EFFECTIVE AS OF THE AMENDMENT DATE, SECTION 8.08 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


 


8.08                           RESERVED.


 


SECTION 2.13                                AMENDMENT TO SECTION 8.09 OF THE
CREDIT AGREEMENT. EFFECTIVE AS OF THE AMENDMENT DATE, SECTION 8.09 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


 

8.09                           Leverage Ratio. The Borrower will not permit the
Leverage Ratio on the last day of any Test Period to be more than 3.50:1.00.

 


SECTION 2.14                                AMENDMENT TO SECTION 8.13 OF THE
CREDIT AGREEMENT. EFFECTIVE AS OF THE AMENDMENT DATE, SECTION 8.13 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED AND RESTATED TO READ IN ITS ENTIRETY AS FOLLOWS:


 


8.13                           LIMITATION ON THE CREATION OF SUBSIDIARIES.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, HOLDINGS
WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, ESTABLISH, CREATE OR
ACQUIRE AFTER THE EFFECTIVE DATE ANY SUBSIDIARY; PROVIDED THAT THE BORROWER AND
ITS WHOLLY-OWNED SUBSIDIARIES SHALL BE PERMITTED TO ESTABLISH OR CREATE (X)
SUBSIDIARIES AS A RESULT OF INVESTMENTS MADE PURSUANT TO SECTION 8.05 AND (Y)
WHOLLY-OWNED SUBSIDIARIES SO LONG AS, IN EACH CASE:


 


(I)                                     PRIOR WRITTEN NOTICE THEREOF IS GIVEN TO
THE ADMINISTRATIVE AGENT AS SOON AS REASONABLY PRACTICABLE;


 


(II)                                  THE CAPITAL STOCK OF SUCH NEW SUBSIDIARY
OWNED BY A CREDIT PARTY IS PLEDGED PURSUANT TO, AND TO THE EXTENT REQUIRED BY,
THIS AGREEMENT AND THE PLEDGE AGREEMENT AND THE CERTIFICATES, IF ANY,
REPRESENTING SUCH STOCK, TOGETHER WITH STOCK POWERS DULY EXECUTED IN BLANK, ARE
DELIVERED TO THE COLLATERAL AGENT;


 


(III)                               SUCH NEW SUBSIDIARY (OTHER THAN A FOREIGN
SUBSIDIARY EXCEPT TO THE EXTENT OTHERWISE REQUIRED PURSUANT TO SECTION 7.13 AND
OTHER THAN A CONTROLLED SUBSIDIARY WHICH (A) WAS CREATED OR ACQUIRED IN
CONNECTION WITH AN ACQUISITION PERMITTED UNDER SECTION 8.05 TO THE EXTENT THE
AGGREGATE CONSIDERATION (INCLUDING ALL CASH, STOCK AND ASSUMED OR INCURRED
INDEBTEDNESS) PAID IN CONNECTION WITH (I) SUCH ACQUISITION DOES NOT EXCEED
$5,000,000 AND (II) ALL SUCH ACQUISITIONS DURING THE TERM OF THIS AGREEMENT DOES
NOT EXCEED $15,000,000 AND (B) THE BORROWER DIRECTLY OR INDIRECTLY OWNS LESS
THAN EIGHTY PERCENT (80%) OF THE OUTSTANDING AND VOTING EQUITY INTERESTS OF SUCH
CONTROLLED SUBSIDIARY) EXECUTES A

 

10

--------------------------------------------------------------------------------


 


COUNTERPART OF THE SUBSIDIARY GUARANTY, THE PLEDGE AGREEMENT AND THE SECURITY
AGREEMENT; AND


 


(IV)                              SUCH NEW SUBSIDIARY (OTHER THAN A FOREIGN
SUBSIDIARY EXCEPT TO THE EXTENT OTHERWISE REQUIRED PURSUANT TO SECTION 7.13 AND
OTHER THAN A CONTROLLED SUBSIDIARY WHICH (A) WAS CREATED OR ACQUIRED IN
CONNECTION WITH AN ACQUISITION PERMITTED UNDER SECTION 8.05 TO THE EXTENT THE
AGGREGATE CONSIDERATION (INCLUDING ALL CASH, STOCK AND ASSUMED OR INCURRED
INDEBTEDNESS) PAID IN CONNECTION WITH (I) SUCH ACQUISITION DOES NOT EXCEED
$5,000,000 AND (II) ALL SUCH ACQUISITIONS DURING THE TERM OF THIS AGREEMENT DOES
NOT EXCEED $15,000,000 AND (B) THE BORROWER DIRECTLY OR INDIRECTLY OWNS LESS
THAN EIGHTY PERCENT (80%) OF THE OUTSTANDING AND VOTING EQUITY INTERESTS OF SUCH
CONTROLLED SUBSIDIARY) TAKES ALL ACTIONS REQUIRED PURSUANT TO SECTION 7.11 TO
THE EXTENT REQUESTED BY THE ADMINISTRATIVE AGENT OR THE REQUIRED BANKS.


 


IN ADDITION, EACH NEW SUBSIDIARY THAT IS REQUIRED TO EXECUTE ANY CREDIT DOCUMENT
SHALL EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND DELIVERED, ALL OTHER
RELEVANT DOCUMENTATION OF THE TYPE DESCRIBED IN SECTION 5 AS SUCH NEW SUBSIDIARY
WOULD HAVE HAD TO DELIVER IF SUCH NEW SUBSIDIARY WERE A CREDIT PARTY ON THE
EFFECTIVE DATE.


 


SECTION 2.15                                AMENDMENT TO SECTION 10 OF THE
CREDIT AGREEMENT. EFFECTIVE AS OF THE AMENDMENT DATE, (A) THE DEFINITIONS OF
“BAIN AFFILIATES,” “BAIN CAPITAL,” “SCHEDULED COMMITMENT REDUCTION,”
“TRANSACTION SERVICES AGREEMENT,” AND “VITAMIN ANTITRUST LITIGATION PROCEEDS
AMOUNT” IN SECTION 10 OF THE CREDIT AGREEMENT ARE HEREBY DELETED, (B) EACH OF
THE FOLLOWING DEFINITIONS IN SECTION 10 OF THE CREDIT AGREEMENT IS HEREBY
AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS, RESPECTIVELY, AND
(C) THE DEFINITION OF “INTELLECTUAL PROPERTY” SET FORTH BELOW IS INSERTED IN
SUCH SECTION IN ALPHABETICAL ORDER:


 

“Applicable Base Rate Margin” shall mean, during any Applicable Period, the
respective percentage per annum set forth in clause (A), (B), (C), (D), or
(E) below if, but only if, as of the Test Date with respect to such Applicable
Period the condition set forth in clause (A), (B), (C), (D) or (E) as the case
may be, below is met:

 

(A)                              1.00% IF, AS OF THE TEST DATE THE LEVERAGE
RATIO FOR THE TEST PERIOD ENDED ON SUCH TEST DATE SHALL BE 3.00:1.00 OR GREATER;

 

(B)                                0.75% IF, BUT ONLY IF, AS OF THE TEST DATE
THE LEVERAGE RATIO FOR THE TEST PERIOD ENDED ON SUCH TEST DATE SHALL BE LESS
THAN 3.00:1.00 AND NONE OF THE CONDITIONS SET FORTH IN CLAUSES (C), (D), AND
(E) BELOW ARE SATISFIED;

 

(C)                                0.50% IF, BUT ONLY IF, AS OF THE TEST DATE
THE LEVERAGE RATIO FOR THE TEST PERIOD ENDED ON SUCH TEST DATE SHALL BE LESS
THAN 2.50:1.00 AND NEITHER CONDITION SET FORTH IN CLAUSES (D) OR (E) BELOW IS
SATISFIED;

 

11

--------------------------------------------------------------------------------


 

(D)                               0.25% IF, BUT ONLY IF, AS OF THE TEST DATE THE
LEVERAGE RATIO FOR THE TEST PERIOD ENDED ON SUCH TEST DATE SHALL BE LESS THAN
2.00:1.00 AND THE CONDITION SET FORTH IN CLAUSE (E) BELOW IS NOT SATISFIED; OR

 

(E)                                 0.00% IF, BUT ONLY IF, AS OF THE TEST DATE
THE LEVERAGE RATIO FOR THE TEST PERIOD ENDED ON SUCH TEST DATE SHALL BE LESS
THAN 1.50:1.00.

 


NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED ABOVE IN THIS DEFINITION,
(I) EXCEPT AS PROVIDED IN CLAUSE (II) BELOW, THE APPLICABLE BASE RATE MARGIN
SHALL BE 0.75% UNTIL THE DAY WHICH IS 90 DAYS AFTER THE EFFECTIVE DATE,
WHEREAFTER THE APPLICABLE BASE RATE MARGIN SHALL BE AS OTHERWISE DETERMINED IN
ACCORDANCE WITH THIS DEFINITION AND (II) THE APPLICABLE BASE RATE MARGIN SHALL
BE 1.00% AT ANY TIME WHEN (X) AN EVENT OF DEFAULT SHALL EXIST OR (Y) FINANCIAL
STATEMENTS HAVE NOT BEEN DELIVERED WHEN REQUIRED PURSUANT TO SECTION 7.01(A) OR
(B), AS THE CASE MAY BE.


 

“Applicable Commitment Fee Percentage” shall mean, during any Applicable Period,
the respective percentage per annum set forth in clause (A), (B), (C), (D),
(E) or (F) below if, but only if, as of the Test Date with respect to such
Applicable Period the condition set forth in clause (A), (B), (C), (D), (E) or
(F) below, as the case may be, is met:

 

(A)                              0.30% if, as of the Test Date the Leverage
Ratio for the Test Period ended on such Test Date shall be 3.00:1.00 or greater;

 

(B)                                0.275% if, but only if, as of the Test Date
the Leverage Ratio for the Test Period ended on such Test Date shall be less
than 3.00:1.00 and none of the conditions set forth in clause (C), (D), (E) and
(F) below are satisfied;

 

(C)                                0.25% if, but only if, as of the Test Date
the Leverage Ratio for the Test Period ended on such Test Date shall be less
than 2.50:1.00 and none of the conditions set forth in clause (D), (E) and
(F) below are satisfied;

 

(D)                               0.225% if, but only if, as of the Test Date
the Leverage Ratio for the Test Period ended on such Test Date shall be less
than 2.00:1.00 and neither of the conditions set forth in clause (E) or
(F) below is satisfied;

 

(E)                                 0.20% if, but only if, as of the Test Date
the Leverage Ratio for the Test Period ended on such Test Date shall be less
than 1.50:1.00 and the condition set forth in clause (F) below is not satisfied;
or

 

(F)                                 0.175% if, but only if, as of the Test Date
the Leverage Ratio for the Test Period ended on such Test Date shall be less
than 1.00:1.00.

 

12

--------------------------------------------------------------------------------


 

Notwithstanding anything to the contrary contained above in this definition,
(i), except as provided in clause (ii) below, the Applicable Commitment Fee
Percentage shall be 0.35% until the day which is 90 days after the Effective
Date, whereafter the Applicable Commitment Fee Percentage shall be as otherwise
determined in accordance with this definition and (ii) the Applicable Commitment
Fee Percentage shall be 0.30% at all times when (x) an Event of Default shall
exist or (y) financial statements have not been delivered when required pursuant
to Section 7.01(a) or (b), as the case may be.

 

“Applicable Eurodollar Margin” shall mean, during any Applicable Period, the
respective percentage per annum set forth in clause (A), (B), (C), (D), (E) or
(F) below if, but only if, as of the Test Date with respect to such Applicable
Period the condition set forth in clause (A), (B), (C), (D), (E) or (F) as the
case may be, below is met:

 

(A)                              2.00% if, as of the Test Date the Leverage
Ratio for the Test Period ended on such Test Date shall be 3.00:1.00 or greater;

 

(B)                                1.75% if, but only if, as of the Test Date
the Leverage Ratio for the Test Period ended on such Test Date shall be less
than 3.00:1.00 and none of the conditions set forth in clauses (C), (D), (E) and
(F) below are satisfied;

 

(C)                                1.50% if, but only if, as of the Test Date
the Leverage Ratio for the Test Period ended on such Test Date shall be less
than 2.50:1.00 and none of the conditions set forth in clauses (D), (E) and
(F) below are satisfied;

 

(D)                               1.25% if, but only if, as of the Test Date the
Leverage Ratio for the Test Period ended on such Test Date shall be less than
2.00:1.00 and neither condition set forth in clause (E) or (F) below is
satisfied;

 

(E)                                 1.00% if, but only if, as of the Test Date
the Leverage Ratio for the Test Period ended on such Test Date shall be less
than 1.50:1.00 and the condition set forth in clause (F) below is not satisfied;
or

 

(F)                                 0.75% if, but only if, as of the Test Date
the Leverage Ratio for the Test Period ended on such Test Date shall be less
than 1.00:1.00.

 

Notwithstanding anything to the contrary contained above in this definition,
(i) except as provided in clause (ii) below, the Applicable Eurodollar Margin
shall be 1.75% until the day which is 90 days after the Effective Date,
whereafter the Applicable Eurodollar Margin shall be as otherwise determined in
accordance with this definition and (ii) the Applicable Eurodollar Margin shall
be 2.00% at any time when (x) an Event of Default shall exist or (y) financial
statements have

 

13

--------------------------------------------------------------------------------


 

not been delivered when required pursuant to Section 7.01(a) or (b), as the case
may be.

 

“Change of Control Event” shall mean (a) Holdings shall cease to own directly
100% on a fully diluted basis of the economic and voting interest in the
Borrower’s capital stock, (b) any Person or “group” (within the meaning of
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, as in effect on
the Effective Date), other than senior officers of Holdings and/or its
Subsidiaries and/or Continuing Directors, shall (i) have acquired beneficial
ownership of 25% or more on a fully diluted basis of the voting and/or economic
interest in Holdings’ capital stock or (ii) obtained the power (whether or not
exercised) to elect a majority of Holdings’ directors or (c) the Board of
Directors of Holdings shall cease to consist of a majority of Continuing
Directors.

 

“Controlled Subsidiary” shall mean any entity that (i) the Borrower directly or
indirectly owns at least fifty-one percent (51%) of the outstanding and issued
voting equity interests, (ii) the Borrower has the power directly or indirectly
to elect at least a majority of the Board of Directors, or (iii) the Borrower
has the right at its election to acquire all of the voting equity interests of
such entity.

 

“Intellectual Property” means copyrights, patents, and trademarks, whether
foreign or domestic, registered or unregistered, any application for any
copyright, patent, or trademark, and any other interest in any copyright,
patent, or trademark.

 

“Maturity Date shall mean September 7, 2011.

 

“Permitted Holdings PIK Securities” shall mean any preferred stock or
subordinated promissory note of Holdings (or any security of Holdings that is
convertible or exchangeable into any preferred stock or subordinated promissory
note of Holdings), so long as the terms of any such preferred stock,
subordinated promissory note or security of Holdings (i) do not provide any
collateral security, (ii) do not provide any guaranty or other support by the
Borrower or any Subsidiaries of the Borrower, (iii) do not contain any mandatory
put, redemption, repayment, sinking find or other similar provision occurring
before September 7, 2012, (iv) do not require the cash payment of dividends or
interest before September 7, 2012, (v) do not contain any covenants other than
any Permitted Covenant, (vi) do not grant the holders thereof any voting rights
except for (x) voting rights required to be granted to such holders under
applicable law and (y) limited customary voting rights on fundamental matters
such as mergers, consolidations, sales of substantial assets, or liquidations
involving Holdings, and (vii) are otherwise reasonably satisfactory to the
Administrative Agent.

 

“Permitted Subordinated Indebtedness” shall mean unsecured subordinated notes
(subordinate to all Obligations and all amounts owing pursuant

 

14

--------------------------------------------------------------------------------


 

to Interest Rate Protection Agreements and Other Hedging Agreements on terms
reasonably satisfactory to the Administrative Agent) issued by Holdings or the
Borrower so long as the terms of any such subordinated notes (i) do not provide
any collateral security, (ii) do not provide any guaranty or other support from
any Person other than the issuer thereof, (iii) do not contain any mandatory
put, redemption, repayment, sinking find or other similar provision occurring
before September 7, 2012, (iv) do not contain any covenants other than periodic
reporting requirements and other covenants reasonably satisfactory to the
Administrative Agent, (v) do not grant the holders thereof any voting rights
except for limited customary voting on fundamental matters such as mergers,
consolidations, sales of all or substantially all of the assets of Holdings and
its Subsidiaries, or liquidations involving Holdings or the Borrower, and
(vi) are otherwise reasonably satisfactory to the Administrative Agent.

 

“Required Banks” shall mean Non-Defaulting Banks the sum of whose Revolving Loan
Commitments (or, if after the Total Revolving Loan Commitment has been
terminated, outstanding Revolving Loans and Percentages of outstanding Swingline
Loans and Letter of Credit Outstandings) constitute greater than 50% of the
Total Revolving Loan Commitment less the aggregate Revolving Loan Commitments of
Defaulting Banks (or, if after the Total Revolving Loan Commitment has been
terminated, the total outstanding Revolving Loans of Non-Defaulting Banks and
the aggregate Percentages of all Non-Defaulting Banks of the total outstanding
Swingline Loans and Letter of Credit Outstandings at such time); provided that
at any time there are fewer than three Banks holding Revolving Loan Commitments,
or Revolving Loans after the Total Revolving Loan Commitment has been
terminated, at all such times “Required Banks” shall mean 100% of such
Non-Defaulting Banks.

 


SECTION 2.16                                AMENDMENT TO SECTION 12.07 OF THE
CREDIT AGREEMENT. EFFECTIVE AS OF THE AMENDMENT DATE, CLAUSE (A) OF
SECTION 12.07 OF THE CREDIT AGREEMENT IS HEREBY AMENDED AND RESTATED TO READ IN
ITS ENTIRETY AS FOLLOWS:


 

(a)                                  The financial statements to be furnished to
the Banks pursuant hereto shall be made and prepared in accordance with GAAP
consistently applied throughout the periods involved (except as set forth in the
notes thereto or as otherwise disclosed in writing by Holdings or the Borrower
to the Banks); provided, that except as otherwise specifically provided herein,
all computations determining compliance with Sections 3.03 and 8, including
definitions used therein, shall utilize accounting principles and policies in
effect at the time of the preparation of, and in conformity with those used to
prepare, the September 30, 2005 financial statements delivered to the Banks
pursuant to Section 6.10(b), but shall not give effect to (i) purchase
accounting adjustments required or permitted by APB 16 and its interpretations
(including non-cash write-ups and non-cash charges relating to inventory, fixed
assets and in-process research and development, in each case arising in
connection with any Permitted Acquisitions) and APB 17 and its interpretations
(including non-cash charges relating to

 

15

--------------------------------------------------------------------------------


 

intangibles and goodwill arising in connection with any Permitted Acquisitions)
and (ii) those fees paid on or about the Initial Borrowing Date to the
Administrative Agent and the Banks in connection with this Agreement.

 


SECTION 2.17                                ADDITION OF SECTION 13.10 TO THE
CREDIT AGREEMENT. EFFECTIVE AS OF THE AMENDMENT DATE, SECTION 13 OF THE CREDIT
AGREEMENT IS HEREBY AMENDED TO ADD A NEW SECTION 13.10 IMMEDIATELY FOLLOWING
SECTION 13.09 THERETO WHICH NEW SECTION 13.10 SHALL READ IN ITS  ENTIRETY AS
FOLLOWS:


 

Section 13.10. USA PATRIOT Act. Each Bank that is subject to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies each Credit Party that pursuant to the
requirements of the Act, such Bank is required to obtain, verify and record
information that identifies each Credit Party, which information includes the
name and address of each Credit Party and other information that will allow such
Bank to identify each Credit Party in accordance with the Act.

 


SECTION 2.18                                AMENDMENT TO ANNEX I OF THE CREDIT
AGREEMENT. EFFECTIVE AS OF THE AMENDMENT DATE, ANNEX I OF THE CREDIT AGREEMENT
IS HEREBY AMENDED AND RESTATED IN ITS ENTIRETY TO READ AS FOLLOWS:


 

ANNEX I

 

LIST OF BANKS

 

Bank

 

Revolving Loan
Commitment

 

Percentage

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank International,”
New York Branch

 

$

35,000,000

 

58.33333

%

Wells Fargo Bank, N.A.

 

$

25,000,000

 

41.66667

%

Total

 

$

60,000,000

 

100

%

 


ARTICLE 3


 

Conditions and Postclosing Agreements

 


SECTION 3.1                                      CONDITIONS PRECEDENT. THE
EFFECTIVENESS OF THIS AMENDMENT IS SUBJECT TO THE SATISFACTION (OR WAIVER) OF
THE FOLLOWING CONDITIONS PRECEDENT:


 


(A)                                  NO DEFAULT OR EVENT OF DEFAULT SHALL BE IN
EXISTENCE AS OF THE AMENDMENT DATE IMMEDIATELY AFTER GIVING EFFECT TO THIS
AMENDMENT;

 

16

--------------------------------------------------------------------------------


 


(B)                                 THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
A FULLY EXECUTED COPY OF THIS AMENDMENT AND EACH OTHER AGREEMENT, DOCUMENT, OR
INSTRUMENT REASONABLY REQUESTED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH
THIS AMENDMENT, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT;


 


(C)                                  THE ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED A FULLY EXECUTED COPY OF THE (I) ASSIGNMENT AND ASSUMPTION BETWEEN
KEYBANK NATIONAL ASSOCIATION, AS ASSIGNOR, AND COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK INTERNATIONAL”, NEW YORK BRANCH, AS
ASSIGNEE, AND (II) ASSIGNMENT AND ASSUMPTION BETWEEN ZIONS FIRST NATIONAL BANK,
AS ASSIGNOR, AND WELLS FARGO BANK, N.A., AS ASSIGNEE, (THE ASSIGNMENT AND
ASSUMPTION AGREEMENTS REFERRED TO IN CLAUSE (I) AND CLAUSE (II) PRECEDING ARE
REFERRED TO COLLECTIVELY HEREIN AS THE “ASSIGNMENTS”), THE AMENDED AND RESTATED
REVOLVING NOTES EXECUTED IN CONNECTION WITH THE ASSIGNMENTS, AND EVIDENCE THAT
THE TRANSACTIONS UNDER EACH OF THE ASSIGNMENTS HAS BEEN CONSUMMATED INCLUDING
THE PAYMENT OF THE “PURCHASE PRICE” DESCRIBED THEREIN; AND


 


(D)                                 THE BORROWER SHALL HAVE PAID TO THE
ADMINISTRATIVE AGENT (I) FOR DISTRIBUTION TO EACH OF THE BANKS IN ACCORDANCE
WITH THEIR RESPECTIVE PERCENTAGES (IMMEDIATELY AFTER GIVING EFFECT TO THE
ASSIGNMENT), A FEE IN THE AMOUNT OF $60,000 AND (II) FOR THE ADMINISTRATIVE
AGENT’S ACCOUNT ALL REASONABLE OUT-OF-POCKET COSTS, REASONABLE FEES, AND
REASONABLE OUT-OF-POCKET EXPENSES TO THE EXTENT INVOICED TO THE BORROWER OR AS
OTHERWISE MAY BE AGREED BETWEEN THE BORROWER AND THE ADMINISTRATIVE AGENT.


 


ARTICLE 4


 

Ratifications, Representations, and Warranties

 


SECTION 4.1                                      RATIFICATIONS. THE TERMS AND
PROVISIONS SET FORTH IN THIS AMENDMENT SHALL MODIFY AND SUPERSEDE ALL
INCONSISTENT TERMS AND PROVISIONS SET FORTH IN THE CREDIT AGREEMENT AND THE
OTHER CREDIT DOCUMENTS AND, EXCEPT AS EXPRESSLY MODIFIED AND SUPERSEDED BY THIS
AMENDMENT, THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT AND THE OTHER CREDIT
DOCUMENTS ARE RATIFIED AND CONFIRMED AND SHALL CONTINUE IN FULL FORCE AND
EFFECT. HOLDINGS, THE BORROWER, THE ADMINISTRATIVE AGENT, AND THE BANKS AGREE
THAT THE CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS, AS AMENDED HEREBY,
SHALL CONTINUE TO BE LEGAL, VALID, BINDING, AND ENFORCEABLE IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS.


 


SECTION 4.2                                      HOLDINGS’ AND THE BORROWER’S
REPRESENTATIONS AND WARRANTIES. EACH OF HOLDINGS AND THE BORROWER HEREBY
REPRESENTS AND WARRANTS TO THE ADMINISTRATIVE AGENT AND THE BANKS THAT (A) THE
EXECUTION, DELIVERY, AND PERFORMANCE OF THIS AMENDMENT AND ANY AND ALL OTHER
CREDIT DOCUMENTS EXECUTED AND/OR DELIVERED IN CONNECTION HEREWITH HAVE BEEN
AUTHORIZED BY ALL REQUISITE ACTION ON THE PART OF HOLDINGS AND THE BORROWER AND
WILL NOT VIOLATE THE CERTIFICATE OF INCORPORATION OR BYLAWS OF HOLDINGS OR THE
BORROWER, (B) THE REPRESENTATIONS AND WARRANTIES OF HOLDINGS AND THE BORROWER
CONTAINED IN THE CREDIT AGREEMENT, AS AMENDED HEREBY, AND ANY OTHER CREDIT
DOCUMENT ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE
AMENDMENT DATE AS THOUGH MADE ON AND AS OF THE AMENDMENT DATE (EXCEPT TO THE
EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES WERE EXPRESSLY MADE ONLY IN
REFERENCE TO A SPECIFIC DATE), AND

 

17

--------------------------------------------------------------------------------


 


(C) IMMEDIATELY AFTER GIVING EFFECT TO THIS AMENDMENT, NO DEFAULT OR EVENT OF
DEFAULT HAS OCCURRED AND IS CONTINUING.


 


ARTICLE 5


 


MISCELLANEOUS


 


SECTION 5.1                                      INCREASE IN TOTAL REVOLVING
LOAN COMMITMENT. THE PARTIES HERETO AGREE THAT PRIOR TO GIVING EFFECT TO THIS
AMENDMENT, THE AMOUNT OF THE TOTAL REVOLVING COMMITMENT IS EQUAL TO $47,500,000
AND THAT UPON EFFECTIVENESS OF THIS AMENDMENT, INCLUDING FULFILLMENT OF THE
CONDITIONS SET FORTH IN SECTION 3.1, THE AMOUNT OF THE TOTAL REVOLVING LOAN
COMMITMENT SHALL BE INCREASED TO $60,000,000. ALL FUTURE INCREASES AND
REDUCTIONS, AND ANY TERMINATION, OF THE REVOLVING LOAN COMMITMENTS AND THE TOTAL
REVOLVING LOAN COMMITMENT OCCURRING AFTER THE AMENDMENT DATE SHALL BE GOVERNED
THE TERMS OF THE CREDIT AGREEMENT, AS AMENDED HEREBY AND BY ANY ADDITIONAL
AMENDMENTS THERETO HEREAFTER ENTERED INTO BY THE PARTIES TO THE CREDIT
AGREEMENT.


 


SECTION 5.2                                      SURVIVAL OF REPRESENTATIONS AND
WARRANTIES. ALL REPRESENTATIONS AND WARRANTIES MADE IN THIS AMENDMENT OR ANY
OTHER CREDIT DOCUMENT INCLUDING ANY CREDIT DOCUMENT FURNISHED IN CONNECTION WITH
THIS AMENDMENT SHALL SURVIVE THE EXECUTION AND DELIVERY OF THIS AMENDMENT AND
THE OTHER CREDIT DOCUMENTS, AND NO INVESTIGATION BY THE ADMINISTRATIVE AGENT OR
ANY BANK SHALL AFFECT THE REPRESENTATIONS AND WARRANTIES OR THE RIGHT OF THE
ADMINISTRATIVE AGENT OR ANY BANK TO RELY UPON THEM.


 


SECTION 5.3                                      REFERENCE TO CREDIT AGREEMENT
AND OTHER CREDIT DOCUMENTS. EACH OF THE CREDIT DOCUMENTS, INCLUDING THE CREDIT
AGREEMENT AND ANY AND ALL OTHER AGREEMENTS, DOCUMENTS, OR INSTRUMENTS NOW OR
HEREAFTER EXECUTED AND DELIVERED PURSUANT TO THE TERMS HEREOF OR PURSUANT TO THE
TERMS OF THE CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AS AMENDED HEREBY,
ARE HEREBY AMENDED SO THAT ANY REFERENCE IN SUCH CREDIT DOCUMENTS TO THE CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT SHALL MEAN A REFERENCE TO THE CREDIT
AGREEMENT AND SUCH OTHER CREDIT DOCUMENT AS AMENDED HEREBY.


 


SECTION 5.4                                      SEVERABILITY. ANY PROVISION IN
THIS AMENDMENT THAT IS HELD TO BE INOPERATIVE, UNENFORCEABLE, OR INVALID IN ANY
JURISDICTION SHALL, AS TO THAT JURISDICTION, BE INOPERATIVE, UNENFORCEABLE, OR
INVALID WITHOUT AFFECTING THE REMAINING PROVISIONS IN THAT JURISDICTION OR THE
OPERATION, ENFORCEABILITY, OR VALIDITY OF THAT PROVISION IN ANY OTHER
JURISDICTION, AND TO THIS END THE PROVISIONS OF THIS AMENDMENT ARE DECLARED TO
BE SEVERABLE.


 


SECTION 5.5                                      APPLICABLE LAW. THIS AMENDMENT
AND ANY OTHER DOCUMENT OR AGREEMENT EXECUTED IN CONNECTION HEREWITH AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW
YORK. WITHOUT IN ANY WAY LIMITING THE PRECEDING CHOICE OF LAW, THE PARTIES ELECT
TO BE GOVERNED BY NEW YORK LAW IN ACCORDANCE WITH, AND ARE RELYING (AT LEAST IN
PART) ON, SECTION 5–1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK, AS AMENDED.

 

18

--------------------------------------------------------------------------------


 


SECTION 5.6                                      SUCCESSORS AND ASSIGNS. THIS
AMENDMENT IS BINDING UPON AND SHALL INURE TO THE BENEFIT OF HOLDINGS, THE
BORROWER, THE ADMINISTRATIVE AGENT, AND THE BANKS AND THEIR RESPECTIVE
SUCCESSORS AND ASSIGNS, EXCEPT NEITHER HOLDINGS NOR THE BORROWER MAY ASSIGN OR
TRANSFER ANY OF THEIR RESPECTIVE RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE
PRIOR WRITTEN CONSENT OF THE BANKS.


 


SECTION 5.7                                      COUNTERPARTS. THIS AMENDMENT
MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS AND BY THE DIFFERENT PARTIES
HERETO ON SEPARATE COUNTERPARTS, EACH OF WHICH WHEN SO EXECUTED AND DELIVERED
SHALL BE AN ORIGINAL, BUT ALL OF WHICH SHALL TOGETHER CONSTITUTE ONE AND THE
SAME INSTRUMENT. DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF THIS
AMENDMENT BY FACSIMILE TRANSMISSION OR ELECTRONIC MAIL OF A PDF COPY SHALL BE
EFFECTIVE AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART HEREOF; PROVIDED THAT
ORIGINAL COPIES OF EACH SIGNATURE PAGE ARE DELIVERED TO LEGAL COUNSEL FOR THE
ADMINISTRATIVE AGENT PROMPTLY UPON EXECUTION OF THIS AMENDMENT.


 


SECTION 5.8                                      EFFECT OF AMENDMENT. NO CONSENT
OR WAIVER, EXPRESS OR IMPLIED, BY THE ADMINISTRATIVE AGENT OR ANY BANK TO OR FOR
ANY BREACH OF OR DEVIATION FROM ANY COVENANT, CONDITION, OR DUTY BY HOLDINGS OR
THE BORROWER SHALL BE DEEMED A CONSENT OR WAIVER TO OR OF ANY OTHER BREACH OF
THE SAME OR ANY OTHER COVENANT, CONDITION, OR DUTY. HOLDINGS AND THE BORROWER
HEREBY (A) AGREE THAT THIS AMENDMENT SHALL NOT LIMIT OR DIMINISH THE OBLIGATIONS
OF HOLDINGS OR THE BORROWER UNDER THE CREDIT DOCUMENTS, (B) REAFFIRMS HOLDINGS’
AND THE BORROWER’S OBLIGATIONS UNDER EACH OF THE CREDIT DOCUMENTS, AND
(C) AGREES THAT EACH OF THE CREDIT DOCUMENTS TO WHICH HOLDINGS OR THE BORROWER
IS A PARTY REMAINS IN FULL FORCE AND EFFECT AND IS HEREBY RATIFIED AND
CONFIRMED.


 


SECTION 5.9                                      FURTHER ASSURANCES. HOLDINGS
AND THE BORROWER SHALL EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED AND
DELIVERED, TO THE ADMINISTRATIVE AGENT SUCH DOCUMENTS AND AGREEMENTS, AND SHALL
TAKE OR CAUSE TO BE TAKEN SUCH ACTIONS AS THE ADMINISTRATIVE AGENT MAY, FROM
TIME TO TIME, REASONABLY REQUEST TO CARRY OUT THE TERMS OF THIS AMENDMENT AND
THE OTHER CREDIT DOCUMENTS.


 


SECTION 5.10                                HEADINGS. THE HEADINGS OF THE
SEVERAL SECTIONS AND SUBSECTIONS OF THIS AMENDMENT ARE INSERTED FOR CONVENIENCE
ONLY AND SHALL NOT IN ANY WAY AFFECT THE MEANING OR CONSTRUCTION OF ANY
PROVISION OF THIS AMENDMENT.


 


SECTION 5.11                                ENTIRE AGREEMENT. THIS AMENDMENT AND
ALL OTHER INSTRUMENTS, DOCUMENTS, AND AGREEMENTS EXECUTED AND DELIVERED IN
CONNECTION WITH THIS AMENDMENT EMBODY THE FINAL, ENTIRE AGREEMENT AMONG THE
PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND
ALL PRIOR COMMITMENTS, AGREEMENTS, REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER
WRITTEN OR ORAL, RELATING TO THIS AMENDMENT, AND MAY NOT BE CONTRADICTED OR
VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OR
DISCUSSIONS OF THE PARTIES HERETO. THERE ARE NO ORAL AGREEMENTS AMONG THE
PARTIES HERETO.

 

19

--------------------------------------------------------------------------------


 


SECTION 5.12                                AMENDMENT AS A CREDIT DOCUMENT. THIS
AMENDMENT CONSTITUTES A CREDIT DOCUMENT AND ANY FAILURE OF HOLDINGS OR THE
BORROWER TO COMPLY WITH THE TERMS AND CONDITIONS OF THIS AMENDMENT SHALL RESULT
IN A DEFAULT UNDER THE CREDIT AGREEMENT.


 

[Signature Pages To Follow]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have entered into this Amendment on the date
first above written.

 

 

 

HOLDINGS:

 

 

 

NUTRACEUTICAL INTERNATIONAL

 

CORPORATION

 

 

 

 

By:

/s/ Frank W. Gay II

 

 

 

Frank W. Gay II

 

 

Chief Executive Officer

 

 

 

 

 

BORROWER:

 

 

 

NUTRACEUTICAL CORPORATION

 

 

 

 

By:

/s/ Frank W. Gay II

 

 

 

Frank W. Gay II

 

 

Chief Executive Officer

 

21

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND THE
BANKS:

 

 

 

COÖPERATIEVE CENTRALE

 

RAIFFEISEN-BOERENLEENBANK B.A.,

 

“RABOBANK INTERNATIONAL”,

 

NEW YORK BRANCH, as the
Administrative Agent, a Letter of Credit
Issuer, the Swingline Bank, and a Bank

 

 

 

 

 

 

 

 

 

By:

/s/ J. David Thomas

 

 

Name:

J. David Thomas

 

 

Title:

Executive Director

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rebecca O. Morrow

 

 

Name:

Rebecca O. Morrow

 

 

Title:

Executive Director

 

 

 

 

 

 

WELLS FARGO BANK, N.A., as a Bank

 

 

 

 

 

 

 

 

 

By:

/s/ Troy S. Akagi

 

 

Name:

Troy S. Akagi

 

 

Title:

Vice President

 

 

22

--------------------------------------------------------------------------------


 

ACKNOWLEDGEMENT, CONSENT, AND REAFFIRMATION

 

Each of the undersigned Credit Parties acknowledges and consents to the
execution and terms and conditions of the foregoing First Amendment to Credit
Agreement and reaffirms its obligations under the Credit Documents to which it
is a party, and acknowledges and agrees that the Credit Documents to which it is
a party remain in full force and effect and such Credit Documents are hereby
ratified and confirmed in all respects.

 

Dated as of September 7, 2006.

 

 

ACTION LABS, INC.

 

 

AU NATUREL, INC.

 

 

AU NATUREL (CANADA), INC.

 

 

AU NATUREL (JAPAN), INC.

 

 

AU NATUREL (NETHERLANDS), INC.

 

 

AU NATUREL (UK), INC.

 

 

FRESH ORGANICS, INC.

 

 

FRESH VITAMINS, INC.

 

 

FUNFRESH FOODS, INC.

 

 

HEALTHWAY CORPORATION

 

 

M.K. HEALTH FOOD DISTRIBUTORS, INC.

 

 

MONARCH NUTRITIONAL LABORATORIES, INC.

 

 

NATURE’S LIFE, INC.

 

 

NUTRA, INC.

 

 

NUTRABRANDS, INC.

 

 

NUTRAFORCE, INC.

 

 

NUTRAMARKS, INC.

 

 

NUTRAPURE, INC.

 

 

SEYCHELLES ORGANICS, INC.

 

 

SOLARAY, INC.

 

 

WOODLAND PUBLISHING, INC.

 

 

PEP PRODUCTS, INC.

 

 

FRESH TO YOU, INC.

 

 

GREAT BASIN BOTANICALS, INC.

 

 

NATURAL BALANCE, INC.

 

 

 

 

 

 

 

 

By:

/s/ Frank W. Gay II

 

 

 

Frank W. Gay II

 

 

Chief Executive Officer of each of the

foregoing Credit Parties

 

23

--------------------------------------------------------------------------------